DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 15/482,320 (“’320 Reissue Application” or “instant application”), having a filing date of 7 April 2017.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The instant application is a reissue of U.S. Patent 9,002,712 (“’712 Patent”) titled “VOICE-INTERACTIVE MARKETPLACE PROVIDING PROMOTION AND PROMOTION TRACKING, LOYALTY REWARD AND REDEMPTION, AND OTHER FEATURES.”   The application resulting in the ‘712 Patent was filed on 1 August 2005 and assigned U.S. patent application number 11/194,752 (“’752 Application”) and issued on 7 April 2015 with claims 1-19 (“issued claims”).  

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘712 Patent itself and its prosecution history, the examiner has failed to locate any ongoing proceeding before the Office or current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes) or supplemental examinations.

III. Priority
The ‘752 application is a continuation of application 10/346,656, filed 17 January 2003, now U.S. Patent 6,934,684. 
As a reissue application, the instant application is entitled to the priority date of the ’712 Patent, the patent being reissued.  Thus, the instant reissue application has a priority date of 17 January 2003.

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instance where Applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01.IV.

Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112, sixth paragraph.  

V. Applicants’ Response
Applicants’ response (“Response”), filed 3 December 2021, includes remarks and amendments to the claims and specification.  Claims 1, 11, and 20 have been amended.  Claims 6 and 16 had been previously canceled.
The amendment is objected to, however, because it fails to comply with the provisions of 37 C.F.R. § 1.173(b)(2), which requires a parenthetical expression “Amended”, “Twice Amended”, etc. following the claim number.  Claims 1 and 11 are indicated as “Four Times Amended” when in fact they have been amended five times. 
Similarly, claims 20, 21, 23, 25, and 26 are marked as “New”, when these claims have actually been amended over the course of prosecution.  These claims should likewise be marked as “New, Amended”, “New, Twice Amended”, etc., as appropriate.  See MPEP §§ 1453(V)(D) and 1453(V)(E).
Claims 1-5, 7-15, and 17-27 remain pending in the application.

VI. Response to Arguments
Applicants’ response included a number of arguments.  They are addressed in turn below.

Specification
The amendment to the specification appears to be a duplicate of the amendment previously filed on 22 July 2021.

Claim Rejections
Applicants argue that Leal, in combination with the other prior art, does not render the claims obvious, because Lean operates differently.  They argue that Leal’s ‘generic search field’ does not correspond to the claimed at least one good or service specified in the received audio signal, but instead merely acts as an additional filter for merchants offering any coupons as a sales incentive, but is not specific to any particular good or service.
In contrast, Applicants argue, the claimed invention requires a type of promotional offer that specifically corresponds to at least one good or service specified in the received audio signal.  Applicants offer as examples the ability to ask for “pizza coupons”, whereby ‘pizza’ is the good or service, and ‘coupon’ is the type of promotional offer.
The Office does not find this argument persuasive.

Leal discloses the ability to search for a category of business (e.g., Carpet Cleaners) in combination with other specific fields (e.g., ‘Odor Removal’; ‘Repair’; ‘Furniture and Upholstery Cleaning’), and Internet Coupons.
Similar to Applicants’ examples, in this case, Leal’s example discloses a search that combines a type of promotional offer (e.g., coupons) and at least one good or Uppaluru is relied upon to disclose the receipt of commands including merchant selection criteria via an audio signal.)
Leal’s ability to receive and process a request for a specific type of business (constituting the claimed ‘type of good or service’) in combination with the request for coupons (constituting the claimed ‘type of promotional offer’) is analogous to the claim features argued by Applicants.
Leal explicitly discloses this ability at col. 11, lines 18-20: “The user can also search for those cleaners that are offering coupons as a sales incentive, to be received via e-mail or fax.”
The rejections are maintained.

VII. Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.





Claim(s) 1-3, 5, 7, 9, 11-13, 15, 17, 20, 24, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uppaluru (U.S. Patent 5,915,001) in view of Treyz et al. (U.S. Patent 6,526,335) and Leal (U.S. Patent 6,189,003). 

With respect to claim 1, Uppaluru teaches a method comprising:
a) receiving, via a communication network (see PSTN 109, drawing Figures 1 and 2A et seq.; see also disclosure that the subscriber accesses the voice web system by coupling to the gateway using a telephone coupled to the public switched telephone network 109, col. 4, lines 48-51 et seq.), an audio signal from a user, wherein the audio signal includes a command (see disclosure that the user interacts with the interactive voice response (IVR) system through the use of voice commands, col. 2, lines 22-41 et seq.);
b) recognizing the command from the received audio signal (see disclosure that the user is allowed to navigate and access information using voice commands, and that in response the system retrieves the context independent command and control key word set from the user’s speech profile, col. 3, lines 18-23 et seq.; see also disclosure that voice telecommunications interface 114 serves as an interface between a voice web browser and telephone, and preferably includes conventional telephony and voice processing hardware and software enabling the voice web gateway to receive and answer telephone calls, and respond to voice commands, col. 6, lines 23-29 et seq.);
c) generating merchant selection criteria related to the recognized command (see disclosure that a caller can fill out a search form specifying the name, city, and state of the desired business, col. 20, lines 36-67 et seq.);
d) retrieving, from a database, merchant information of a merchant matching both the recognized command and the merchant selection criteria, wherein the merchant information comprises merchant identity information and the at least one good or service (see disclosure that one of the services provided by the voice web is yellow pages, col. 9, lines 36-56 et seq.; see also disclosure that the user can retrieve business information from the yellow pages database including tag line, advertisement, directions, working hours, and promotions, col. 20, lines 35-59 et seq.; the Office notes that the inclusion of an advertisement in the context of business yellow pages would inherently include information regarding at least one good or service associated with the merchant1);
e) generating an audio representation of the merchant information (see disclosure of the use of voice web pages that include HVML tags that result in the information in the web page being published in voice form, that is, they are “played” to a subscriber over a telephone, col. 5, lines 40-56 et seq.); and
f) sending the audio representation of the merchant information to the user via the communication network (see disclosure of the voice web gateway and 

Uppaluru does not explicitly teach a method including connecting the user to the merchant.

Treyz et al., however, teaches a method including connecting the user to the merchant (see disclosure that the user may use the automobile personal computer to contact a server that allows the user to negotiate a price for gasoline, obtain information on gasoline prices, receive promotional offers and discounts, col. 52, lines 55-63 and col. 53, lines 42-59 et seq.; see also disclosure that the user may be provided with interactive opportunities to schedule service visits as well as discounts, coupons, reward points, and other promotions provided by the service provider, col. 82, line 60 through col. 83, line 14 et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to connect the user to the merchant matching the merchant selection criteria, since this would give the user the opportunity to easily and conveniently conduct business transactions with the merchant.

Neither Uppaluru nor Treyz et al. explicitly discloses a method whereby the generated merchant selection criteria is based at least in part on a type of promotional offer related to at least one good or service.

Leal, however, teaches an online business directory method whereby generated merchant selection criteria is based at least in part on a type of promotional offer corresponding to at least one good or service specified in the received audio signal, and whereby merchant information comprising the at least one good or service corresponding to the type of promotional offer is retrieved from a database (see disclosure that a user may perform a search by selecting a category such as ‘Carpet Cleaner’, a zip code, and other specific fields such as ‘Odor Removal’, and standard fields such as ‘Internet Coupons’, and the search engine generates a listing of all carpet cleaners in the local area that best match the user’s request, col. 10, line 50 through col. 11, line 6; see also disclosure that a user may search for those cleaners that are offering coupons as a sales incentive, col. 11, lines 18-20).

It would have been obvious to an ordinary artisan at the time of the invention to allow a user to search for merchants based at least in part on their promotional offers, 


With respect to claim 11, Uppaluru teaches a system comprising:
a) a network interface coupled to a communication network (see disclosure that the voice web gateway includes a conventional voice telecommunications interface 114 for coupling to the public switched telephone network for telephone communications with the subscriber, col. 6, lines 6-29 et seq.), the network interface configured to receive, via the communication network (see PSTN 109, drawing Figures 1 and 2A et seq.; see also disclosure that the subscriber accesses the voice web system by coupling to the gateway using a telephone coupled to the public switched telephone network 109, col. 4, lines 48-51 et seq.), an audio signal from a user, wherein the audio signal includes a command (see disclosure that the user interacts with the interactive voice response (IVR) system through the use of voice commands, col. 2, lines 22-41 et seq.);
b) a speech recognizer configured to recognize the command from the received audio signal (see disclosure that the user is allowed to navigate and access 114 serves as an interface between a voice web browser and telephone, and preferably includes conventional telephony and voice processing hardware and software enabling the voice web gateway to receive and answer telephone calls, and respond to voice commands, col. 6, lines 23-29 et seq.);
c) a speech server configured to:
i) generate merchant selection criteria related to the recognized command (see disclosure that a caller can fill out a search form specifying the name, city, and state of the desired business, col. 20, lines 36-67 et seq.); and
ii) retrieve, from a database, merchant information of a merchant matching both the recognized command and the merchant selection criteria, wherein the merchant information comprises merchant identity information and at least one good or service (see disclosure that one of the services provided by the voice web is yellow pages, col. 9, lines 36-56 et seq.; see also disclosure that the user can retrieve 2); and
iii) generate an audio representation of the merchant information (see disclosure of the use of voice web pages that include HVML tags that result in the information in the web page being published in voice form, that is, they are “played” to a subscriber over a telephone, col. 5, lines 40-56 et seq.); and
iv) send the audio representation of the merchant information to the user via the communication network (see disclosure of the voice web gateway and its interface with subscribers via a telephone and a public switched telephone network, col. 6, lines 6-46 et seq.).

Uppaluru does not explicitly teach a system wherein the user is connected to the merchant.

Treyz et al., however, teaches a system wherein the user is connected to the merchant (see disclosure that the user may use the automobile personal computer to contact a server that allows the user to negotiate a price for gasoline, obtain information on gasoline prices, receive promotional offers and discounts, etc., whereby the user may be asked to make a financial commitment in order to receive the better price, col. 52, lines 55-63 and col. 53, lines 42-59 et seq.; see also disclosure that the user may be provided with interactive opportunities to schedule service visits as well as discounts, coupons, reward points, and other promotions provided by the service provider, col. 82, line 60 through col. 83, line 14 et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to connect the user to the merchant matching the merchant selection criteria, since this would give the user the opportunity to easily and conveniently conduct business transactions with the merchant.

Neither Uppaluru nor Treyz et al. explicitly discloses a system whereby the generated merchant selection criteria is based at least in part on a type of promotional offer related to at least one good or service.

Leal, however, teaches an online business directory system whereby generated merchant selection criteria is based at least in part on a type of promotional offer corresponding to at least one good or service specified in the received audio signal, and whereby merchant information comprising the at least one good or service corresponding to the type of promotional offer is retrieved from a database (see disclosure that a user may perform a search by selecting a category such as ‘Carpet Cleaner’, a zip code, and other specific fields such as ‘Odor Removal’, and standard fields such as ‘Internet Coupons’, and the search engine generates a listing of all carpet cleaners in the local area that best match the user’s request, col. 10, line 50 through col. 11, line 6; see also disclosure that a user may search for those cleaners that are offering coupons as a sales incentive, col. 11, lines 18-20).

It would have been obvious to an ordinary artisan at the time of the invention to allow a user to search for merchants based at least in part on their promotional offers, since this would allow the user to locate desired goods or services that are being offered at a lower cost or at other advantageous terms.


Uppaluru teaches a method comprising:
a) recognizing a command (see disclosure that the user is allowed to navigate and access information using voice commands, and that in response the system retrieves the context independent command and control key word set from the user’s speech profile, col. 3, lines 18-23 et seq.; see also disclosure that voice telecommunications interface 114 serves as an interface between a voice web browser and telephone, and preferably includes conventional telephony and voice processing hardware and software enabling the voice web gateway to receive and answer telephone calls, and respond to voice commands, col. 6, lines 23-29 et seq.) from an audio signal (see disclosure that the user interacts with the interactive voice response (IVR) system through the use of voice commands, col. 2, lines 22-41 et seq.) received via a communication network (see PSTN 109, drawing Figures 1 and 2A et seq.; see also disclosure that the subscriber accesses the voice web system by coupling to the gateway using a telephone coupled to the public switched telephone network 109, col. 4, lines 48-51 et seq.);
b) generating merchant selection criteria related to the recognized command (see disclosure that a caller can fill out a search form specifying the name, city, and state of the desired business, col. 20, lines 36-67 et seq.);
retrieving, from a database, merchant information of a merchant matching both the recognized command and the merchant selection criteria, wherein the merchant information comprises merchant identity information and at least one good or service (see disclosure that one of the services provided by the voice web is yellow pages, col. 9, lines 36-56 et seq.; see also disclosure that the user can retrieve business information from the yellow pages database including tag line, advertisement, directions, working hours, and promotions, col. 20, lines 35-59 et seq.; the Office notes that the inclusion of an advertisement in the context of business yellow pages would inherently include information regarding at least one good or service associated with the merchant3);
d) generating an audio representation of the merchant information (see disclosure of the use of voice web pages that include HVML tags that result in the information in the web page being published in voice form, that is, they are “played” to a subscriber over a telephone, col. 5, lines 40-56 et seq.); and
e) transmitting the audio representation of the merchant information via the communication network in response to the command (see disclosure of 

Uppaluru does not explicitly teach a method including connecting the user to the merchant.

Treyz et al., however, teaches a method comprising connecting the user to the merchant (see disclosure that the user may use the automobile personal computer to contact a server that allows the user to negotiate a price for gasoline, obtain information on gasoline prices, receive promotional offers and discounts, etc., whereby the user may be asked to make a financial commitment in order to receive the better price, col. 52, lines 55-63 and col. 53, lines 42-59 et seq.; see also disclosure that the user may be provided with interactive opportunities to schedule service visits as well as discounts, coupons, reward points, and other promotions provided by the service provider, col. 82, line 60 through col. 83, line 14 et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to connect the user to the merchant matching the merchant selection criteria, 

Neither Uppaluru nor Treyz et al. explicitly discloses a method whereby the generated merchant selection criteria is based at least in part on a type of promotional offer related to at least one good or service.

Leal, however, teaches an online business directory method whereby generated merchant selection criteria is based at least in part on a type of promotional offer corresponding to at least one good or service specified in the received audio signal, and whereby merchant information comprising the at least one good or service corresponding to the type of promotional offer is retrieved from a database (see disclosure that a user may perform a search by selecting a category such as ‘Carpet Cleaner’, a zip code, and other specific fields such as ‘Odor Removal’, and standard fields such as ‘Internet Coupons’, and the search engine generates a listing of all carpet cleaners in the local area that best match the user’s request, col. 10, line 50 through col. 11, line 6; see also disclosure that a user may search for those cleaners that are offering coupons as a sales incentive, col. 11, lines 18-20).




With respect to claims 2, 5, 12, and 15, Uppaluru teaches a method and system wherein recognizing the command comprises converting the audio signal to text (see disclosure that the system uses conventional speaker dependent recognition of discrete speech, which includes digitally sampling of the user’s word utterances, acoustic signal processing, and recognition of phonemes, groups of phonemes, and words, col. 17, lines 10-23 et seq.) and extracting the command from the converted text (see disclosure that the voice web browser recognizes the command and control word utterances and matches them to the personalized vocabulary of the user, col. 18, lines 16-42 et seq.)).

With respect to claims 3, 13, and 26, Treyz et al. teaches a method and system wherein the promotional offer includes one or more items selected from a group comprising a coupon, a discount, and a sales promotion (see disclosure that an automobile personal computer can provide to the user targeted promotional offers such 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include offer coupons, discounts, or sales promotions, since coupons, discounts, and sales promotions are commonly used marketing mechanisms designed to increase sales for the merchant offering them.

With respect to claims 7 and 17, Uppaluru teaches a method and system wherein generating the audio representation of the merchant information comprises performing a text-to-speech conversion on the merchant information (see Appendix Text-to-Speech, disclosing the translation of a text string into speech, col. 22, second to last paragraph).

With respect to claim 9, Uppaluru teaches a method wherein the communication network comprises a telephone network (see disclosure of PSTN 109, drawing Figures 1 and 2A et seq.; see also disclosure that the subscriber accesses the voice web system by coupling to the gateway using a telephone coupled to the public switched telephone network 109, col. 4, lines 48-51 et seq.).

With respect to claim 24, Leal additionally teaches a method wherein the merchant selection criteria includes a category of goods or services that includes the type of good or service (see disclosure that the user can select a main category or related category related to the good or service for which they are searching col. 10, lines 56-60 et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a category of goods or services as a selection criteria, since this would allow users to more easily find providers of desired goods or services.



Claims 4, 14, 22, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uppaluru (U.S. Patent 5,915,001) in view of Treyz et al. (U.S. Patent 6,526,335) and Leal (U.S. Patent 6,189,003) as applied to claims 1-3, 5, 7, 9, 11-13, 15, 17, 20, 24, and 26 above, and further in view of Sundaresan (U.S. Patent Application Publication 2003/0033298).

With respect to claims 4, 14, 22, and 23, Uppaluru, Treyz et al. and Leal teach a method and system substantially as claimed.

None of Uppaluru, Treyz et al. nor Leal explicitly teaches a method and system wherein the merchant information includes a rating of the merchant and good or service related to the type of promotional offer.

Sundaresan, however, teaches a method and system wherein the merchant information includes a rating of the merchant and good or service related to the type of promotional offer (see disclosure of a business rating system that integrates business ratings provided by users via on-line questionnaires or surveys with the results 

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide ratings of merchants’ goods or services with the results of a business search engine, since this would provide the user more information regarding the quality of the business in terms of criteria such as customer satisfaction, professionalism, and cost and ease of use of the business’ products and services, information that would allow the user to find the business that would provide goods and services most suited to the user (see Abstract and paragraph [0008] et seq.).


Claims 8, 10, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uppaluru (U.S. Patent 5,915,001) in view of Treyz et al. (U.S. Patent 6,526,335) and Leal (U.S. Patent 6,189,003) as applied to claims 1-3, 5, 7, 9, 11-13, 15, 17, 20, 24, and 26 above, and further in view of Herrero Garcia et al. (U.S. Patent 5,187,735).

Uppaluru, Treyz et al. and Leal teach a method and system substantially as claimed, including prompting the user via audio.

None of Uppaluru, Treyz et al. nor Leal explicitly teaches a method and system further comprising sending an audio prompt via the communication network requesting additional input from the user.

Herrero Garcia et al., however, teaches a method and system further comprising sending an audio prompt via the communication network requesting additional input from the user (see disclosure of a ‘Talking Yellow Pages’ system by which the user selects a category of inquiry, and subsequently allows the user to select a particular recorded advertisement [in response to an audio prompt] and further to make a selection to dial the associated phone number, col. 4, lines 18-33 et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to send an audio prompt to the user in order to notify them that they may select one of the entries from among the returned search results, since otherwise the user would be unsure how to proceed.


With respect to claims 10 and 19, Uppaluru, Treyz et al. and Leal teach a method and system substantially as claimed.

None of Uppaluru, Treyz et al. nor Leal explicitly teaches a method and system wherein retrieving merchant information comprises retrieving information relating to a plurality of merchants.

Herrero Garcia et al., however, teaches a method and system wherein retrieving merchant information comprises retrieving information relating to a plurality of merchants (see disclosure of a ‘Talking Yellow Pages’ system by which after the user selects a category of inquiry, they can subsequently select a particular recorded advertisement and/or make a selection to dial the associated phone number from amongst multiple businesses belonging to the selected category, col. 4, lines 18-33 et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the user with search results including retrieved information .


Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uppaluru (U.S. Patent 5,915,001) in view of Treyz et al. (U.S. Patent 6,526,335) and Leal (U.S. Patent 6,189,003) as applied to claims 1-3, 5, 7, 9, 11-13, 15, 17, 20, 24, and 26 above, and further in view of Bednarek (U.S. Patent 6,965,868).

With respect to claim 21, Uppaluru, Treyz et al. and Leal teach a method substantially as claimed.

None of Uppaluru, Treyz et al. nor Leal explicitly teaches a method wherein the merchant selection criteria includes geographic information associated with a user device, although Leal does disclose the user inputting a zip code as part of a merchant search (see col. 10, lines 56-60 et seq.).

Bednarek, however, teaches a method wherein the merchant selection criteria includes geographic information associated with a user device (see disclosure of the 

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize geographic information in querying the merchant database, since this would allow the user to choose merchants that are in close proximity to the user rather than those farther away, thus providing a time savings to the user.


Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uppaluru (U.S. Patent 5,915,001) in view of Treyz et al. (U.S. Patent 6,526,335) and Leal (U.S. Patent 6,189,003) as applied to claims 1-3, 5, 7, 9, 11-13, 15, 17, 20, 24, and 26 above, and further in view of Jacob et al. (U.S. Patent 6,636,590).

With respect to claim 25, Uppaluru, Treyz et al. and Leal teach a method substantially as claimed.

 Uppaluru, Treyz et al. nor Leal explicitly teaches a method wherein the command includes a key word linked to a type of good or service, and wherein the key word is chosen by the merchant to be linked to the at least one good or service associated with the merchant.  

Jacob et al., however, teaches a method wherein the command includes a key word linked to a type of good or service, and wherein the key word is chosen by the merchant to be linked to the at least one good or service associated with the merchant (see disclosure that the service providers list themselves in the service provider database, by registering their name, phone number, and description of the service that they provide, the description including key words describing the field of service, col. 5, lines 30-45 et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize key words in searching a service provider database for desired goods or services, since keyword searching was a ubiquitous mechanism in the field of database search and retrieval to identify desired search results within the database.

VIII. Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '712 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '712 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.


Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.




/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
14 January 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cambridge Academic Content Dictionary defines “advertisement” as a paid notice that tells people about a product or service; the Oxford English Dictionary defines “advertisement” as a notice or announcement in a public medium promoting a product, service, or event or publicizing a job vacancy; Business Dictionary defines “advertisement” as a paid, non-personal, public communication about causes, goods and services, ideas, organizations, people, and places, through means such as direct mail, telephone, print, radio, television, and internet.
        2 Id.
        3 Id.